996 F.2d 1224
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dennis FRIDAY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 92-36843.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1993.*Decided June 29, 1993.

Before:  CANBY, FERNANDEZ, and T.G. NELSON, Circuit Judges.


1
MEMROANDUM**


2
Dennis Friday, a federal prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. § 2241 habeas corpus petition.   The district court dismissed the petition because it raised challenges to Friday's conviction, and thus, should have been brought as a motion pursuant to 28 U.S.C. § 2255 in the district of his conviction.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo,  Watts v. Bonneville, 879 F.2d 685, 687 (9th Cir.1989), and affirm.


3
The district court properly dismissed Friday's complaint.   A review of the complaint reveals that Friday is challenging his federal conviction for bank fraud and money laundering.   A challenge to a federal conviction for bank fraud and money laundering.   A challenge to a federal conviction is most appropriately brought as a motion pursuant to 28 U.S.C. § 2255.   Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.), cert. denied, 488 U.S. 982 (1988).   Only the sentencing court has jurisdiction over a § 2255 motion.  28 U.S.C. § 2255.   Accordingly, Friday should direct his challenges to the District Court for the Central District of California, the sentencing court, in a § 2255 motion.   See id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Friday's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3